 In the Matterof BETHLEHEM SHIPBUILDING CORPORATION,LIMITEDandINDUSTRIALUNIONOF MARINE AND SHIPBUILDING WORKERS OFAMERICA, LocAL No. 5Cases Nos. R-830 and C-906SECOND AMENDMENT TO DIRECTION OF ELECTIONOctober 00, 1941On February 10, 1939, the National LaborRelations Board, hereincalled the Board, issued a Decision, Order, and Direction of Electionin the above-entitled proceeding.'On August 18, 1941, the Boardissued a Supplemental Decision and Amendment to Direction of Elec-tion.2On October 14, 1941, Industrial Union of Marine and Ship-building Workers of America, Local No. 5, filed a Motion to PostponeDate of Election.The Board having duly considered the matterhereby grants the motion.The Direction of Election issued on February 10, 1939, and amendedon August 18, 1941, is further amended by striking therefrom thewords "on October 22, 1941" and substituting therefor the words "onNovember 19, 1941."MR. GERARD D. REILLY took no part in the consideration of theabove Second Amendment to Direction of Election.111 N.L. R. B., No. 105.34 N. L. R. B., No. 62.36 N. L. R. B., No. 50.284